DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is based on the communications filed December 19, 2019. Claims 1 – 20 are currently pending and considered below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zolfo et al. (US 2014/0067799 A1), hereinafter Zolfo.

Claim 1: Zolfo discloses a system (see at least, “FIG. 1 illustrates a block diagram of an embodiment of a music tracking system 10. In one embodiment, the system 10 may comprise a computer-implemented system having one or more components. Although the system 10 shown in FIG. 1 has a limited number 
one or more memories storing a plurality of points of interest in association with one or more audio properties (see at least, “The website management component 120 may comprise a software application operative on the processor component 105 that controls the administrative functions of the music tracking website 110. The website management component 120 may be generally arranged to manage the interfaces between the music tracking website 110 and other external components such as a network 50 ( e.g., Internet) and multiple databases. For example, the music tracking website 110 may be communicable with a database server 160. The database server 160 may be communicable with the music tracking web server 100 over a local network connection or bus line and may include a venue database 170, a user database 175, a music database 180, and an application database 190. Communications with the venue database 170, user database 175, music database 180, and application database 190 may be performed by, for instance, a structured query language (SQL) interface. The embodiments are not limited to these examples,” Zolfo [0045], “The venue database 170 may store without limitation venue profile data, venue promotional data, and venue event data for registered venues of the music tracking website 110. The user database 175 may store without limitation user profile data for registered users of the music tracking website 110. The music database 180 may store without limitation songs played at various venues and requests for songs to be played at various venues. The songs may be stored along with additional data including, but not limited to, song name, artist name, venue name, venue location, date song played at venue, and time song played at venue. The application database 190 may store without limitation information pertaining to user registration such as login data, billing information, and user information such as contact data. The embodiments are not limited to these examples,” Zolfo [0046]); 
Zolfo [0038]) configured to:
receive, from at least one client computing device, a search query for one or more points of interest, the search query including one or more audio properties associated with the one or more points of interest (see at least, “Referring back to FIG. 7, the venue search module 720 may be used to locate a particular venue. FIG. 9 illustrates an embodiment of a computer screen image for entering data pertaining to a venue search. The computer screen image may be termed a "Venue Music Search" page 800. The "Venue Music Search" page 900 may be accessed by the venue search module 730 of the mobile device 145 communicating with the mobile venue search module 620 of the mobile component 140 over network 50. The "Venue Music Search" page 900 within music tracking website 110 may present criteria in the form of buttons that include music genre selections. The mobile device 145 may select one or more of the music genres to be associated with a venue search. The music genre selections may include, but are not limited to, rock, pop/top 40, blues, jazz, hip-hop, oldies, swing, standards, big band, and dance,” Zolfo [0093], “The "Venue Music Search" page 900 within music tracking website 110 may also present criteria in the form of buttons that include music services offered. The mobile device 145 may select one or more of the music services offered to be associated with the venue search. The music services offered may include, but are not limited to, whether the venue hosts live performances, utilizes a disc jockey (DJ) to play songs, utilizes a jukebox type system, or utilizes an internet streaming service. The embodiments are not limited to these examples,” Zolfo [0094], “The "Venue Music Search" page 900 within music tracking website 110 may further present criteria in the form of buttons that Zolfo [0095], “The "Venue Music Search" page 900 within music tracking website 110 may also present criteria in the form of buttons that include location selections. The location buttons will provide search results that are constrained to certain specified distances. The "Venue Music Search" page 900 may also be reached from a stationary computer device such as a desktop PC or laptop as well. The embodiments are not limited to these examples,” Zolfo [0096]); 
identify, in response to the search query, one or more selected points of interest stored in the one or more memories, wherein the audio properties associated with the one or more selected points of interest correspond with the one or more audio properties included in the search query (see at least, “In the example of FIG. 9, the mobile device 145 may have specified that its user is searching for a nightclub playing live jazz or is streaming jazz that is within one mile of the current location of the mobile device 145. The mobile device 145 may click the "Find Venues" button 910 to send the request along with a location identifier of the requesting device to the mobile venue search module 610 of the mobile component 130 over network 50 where it can be processed. The request may be received and processed by the search engine component 152. The search engine component 152 may access the venue database 170 to locate venue profiles that match the request. The venue profiles that match the request may then be formatted into a search results page and returned to the requesting device (e.g., mobile device 145). The embodiments are not limited to this example,” Zolfo [0097]); and 
provide for output at least one of the selected points of interest along with the corresponding one or more audio properties (see at least, “FIG. 10 illustrates an embodiment of a computer screen image for showing results pertaining to a venue music search. The computer screen image may be termed a "Venue Music Search Results" page 1000. The "Venue Music Search Results" page 1000 may Zolfo [0098]).

Claim 2: Zolfo discloses the system of claim 1, wherein the one or more processors are further configured to: receive location information associated with the search query; and wherein identifying the one or more selected points of interest stored in the one or more memories further comprises filtering the one or more selected points of interest based on the received location information (see at least, “The "Venue Music Search" page 900 within music tracking website 110 may further present criteria in the form of buttons that include the type of venue. The mobile device 145 may select one or more of the venue types to be associated with the venue search. The venue types may include, but are not limited to, bar, nightclub, lounge, restaurant, or space for the venue to input an "other" type. The embodiments are not limited to these examples,” Zolfo [0095], “The "Venue Music Search" page 900 Zolfo [0096]).

Claim 3: Zolfo discloses the system of claim 1, wherein the one or more audio properties include at least one of a music genre, a title of currently playing song, or a volume level (see at least, “Referring back to FIG. 7, the venue search module 720 may be used to locate a particular venue. FIG. 9 illustrates an embodiment of a computer screen image for entering data pertaining to a venue search. The computer screen image may be termed a "Venue Music Search" page 800. The "Venue Music Search" page 900 may be accessed by the venue search module 730 of the mobile device 145 communicating with the mobile venue search module 620 of the mobile component 140 over network 50. The "Venue Music Search" page 900 within music tracking website 110 may present criteria in the form of buttons that include music genre selections. The mobile device 145 may select one or more of the music genres to be associated with a venue search. The music genre selections may include, but are not limited to, rock, pop/top 40, blues, jazz, hip-hop, oldies, swing, standards, big band, and dance,” Zolfo [0093], “The website may also enroll multiple individual users via their mobile devices to the music tracking website. The mobile users may then search the databases of the music tracking website to find venues that match with their musical tastes. Once a venue or venues have been located, the mobile user can select one of the venues to find out more about the venue including the song currently being played as well as a playlist of the last several songs played,” Zolfo [0029] “In addition, the music application 710 may include an audio detection feature that can determine and log data such as how loud it is in the venue (e.g., ambient noise), Zolfo [0083]).

Claim 4: Zolfo discloses the system of claim 3, wherein the volume level indicates a music playback volume or a background noise volume (see at least, “In addition, the music application 710 may include an audio detection feature that can determine and log data such as how loud it is in the venue (e.g., ambient noise), how crowded it is based on the amount of voices detected, temperature, how bright it is-by using the mobile device's camera if it is so equipped. This information may be uploaded to the mobile connection module 630 within the music tracking website 110 and associated with the particular venue. The information may provide an ambience indicator to give more context to the atmosphere at the venue. This data may be presented to a user along with search results as later described in FIGS. 9-10. In this way, a user may be able to determine if a 'found' venue is too crowded or perhaps not crowded enough before determining whether to go to the venue,” Zolfo [0083]).

Claim 5: Zolfo discloses the system of claim 1, wherein the plurality of points of interest in association with one or more audio properties stored in the one or more memories are updated in real-time (see at least, “The venue music data collection module 230 may receive real-time updates of all songs that are played within the venue. For example, the venue music data collection module 230 may receive song by song updates from different venue devices 135 in different venues. Each update may include a song title, artist name, venue name, venue location, date, and time the song was played. In addition, the venue music data collection module 230 may receive any requests for songs that were made at the venue. The data pertaining to actually played songs and requested songs may then be written to and stored in the music database 180 where it may be accessed by the search engine component 152,” Zolfo [0054]).

Claim 6: Zolfo discloses the system of claim 1, wherein the one or more memories comprise a mapping database including the one or more points of interest, wherein the one or more audio properties are stored in the mapping database in association with the plurality of points of interest (see at least, “The website management component 120 may comprise a software application operative on the processor component 105 that controls the administrative functions of the music tracking website 110. The website management component 120 may be generally arranged to manage the interfaces between the music tracking website 110 and other external components such as a network 50 ( e.g., Internet) and multiple databases. For example, the music tracking website 110 may be communicable with a database server 160. The database server 160 may be communicable with the music tracking web server 100 over a local network connection or bus line and may include a venue database 170, a user database 175, a music database 180, and an application database 190. Communications with the venue database 170, user database 175, music database 180, and application database 190 may be performed by, for instance, a structured query language (SQL) interface. The embodiments are not limited to these examples,” Zolfo [0045], “The venue database 170 may store without limitation venue profile data, venue promotional data, and venue event data for registered venues of the music tracking website 110. The user database 175 may store without limitation user profile data for registered users of the music tracking website 110. The music database 180 may store without limitation songs played at various venues and requests for songs to be played at various venues. The songs may be stored along with additional data including, but not limited to, song name, artist name, venue name, venue location, date song played at venue, and time song played at venue. The application database 190 may store without limitation information pertaining to user registration such as login data, billing information, and user information such as contact data. The embodiments are not limited to these examples,” Zolfo [0046], “FIG. 10 illustrates an embodiment of a computer screen image for showing results pertaining to a venue music search. The computer screen image may be termed a "Venue Music Search Results" page Zolfo [0098]).

Claim 7: Zolfo discloses the computing device of claim 1, wherein the output for the at least one of the selected points of interest indicates at least one of a music genre and a volume level (see at least, “In addition, the music application 710 may include an audio detection feature that can determine and log data such as how loud it is in the venue (e.g., ambient noise), how crowded it is based on the amount of voices detected, temperature, how bright it is-by using the mobile device's camera if it is so equipped. This information may be uploaded to the mobile connection module 630 within the music tracking website 110 and associated with the particular venue. The information may provide an ambience indicator to give more context to the atmosphere at the venue. This data may be presented to a user Zolfo [0083], “In the example of FIG. 9, the mobile device 145 may have specified that its user is searching for a nightclub playing live jazz or is streaming jazz that is within one mile of the current location of the mobile device 145. The mobile device 145 may click the "Find Venues" button 910 to send the request along with a location identifier of the requesting device to the mobile venue search module 610 of the mobile component 130 over network 50 where it can be processed. The request may be received and processed by the search engine component 152. The search engine component 152 may access the venue database 170 to locate venue profiles that match the request. The venue profiles that match the request may then be formatted into a search results page and returned to the requesting device (e.g., mobile device 145). The embodiments are not limited to this example.),” Zolfo [0097], “A venue profile may comprise a venue name, venue address, and one or more music genres indicative of the type of music played at the venue,” Zolfo [0116]).

Claim 8 – 14 are substantially similar in scope to claims 1 – 7, respectfully, and therefore are rejected for the same reasons.

Claim 15 – 20 are substantially similar in scope to claims 1 – 6, respectfully, and therefore are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hymel et al. (US 2012/0046050 A1), see at least “In another implementation, the processor 210 can communication with the database 215 illustrated in FIG. 2 to retrieve data representative of preferred media files associated with the current position of the mobile device 100. The database 215 can be an external database located on a third-party's server (not shown), such as the server of a cellular network provider, an internet service provider, or any other similar electronic storage of media files. The database 215 can include a collection of preferred media files associated with a plurality of positional or geographical locations. The server associated with the database 215 can be configured to collect, track, and update the positional and geographical locations of mobile device that access the database 215, as well as the media files played at the positional and geographical locations. The server can also execute instructions or algorithms to sort, organize, and rank the media files based on the positional geographical locations. The processor 210 can then send a request to the server to retrieve or search the database 215 for data representative of the preferred media file(s) associated with the current position of the mobile device 100. Alternatively, the database 215 can be locally stored on the mobile device 100, and the processor 210 can transmit a request to a service provider to update the database 215 with preferred media files associated with locational and geographical position thereby providing the mobile device 100 with the most recent preferred media file(s) associated with the current position of the mobile device 100,” [0028], FIG. 4.
Goldstein et al. (US 2010/0142715 A1), see at least, “FIG. 18 is a block diagram illustrating an application where providing sound is informative and enhances a searching experience in accordance with at least one exemplary embodiment. Internet searches of maps bring up many different images of an area search. It can be topographical, satellite image, street map, or other types of map view. The one missing piece in many different types of searching is providing auditory feedback. For example, a search of a street map might visually tell you what the street looks like but it is a static image. Imagine if you could hear as well as see what the street looks like at different times of day. An audio experience brings 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SAUNDERS whose telephone number is (571)270-1063. The examiner can normally be reached Monday-Thursday, 9:00 a.m. - 4 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH SAUNDERS JR/Primary Examiner, Art Unit 2652